Exhibit 10.1

AMENDMENT NO. 3

TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
May 18, 2015 by Burlington Coat Factory Warehouse Corporation, a Delaware
corporation (the “Company”), Burlington Coat Factory Holdings, LLC, a Delaware
limited liability company (“Parent”), Burlington Stores, Inc., a Delaware
corporation, and Thomas A. Kingsbury (“Executive”).

W I T N E S S E T H.

WHEREAS, the Company, Parent (f/k/a Burlington Coat Factory Holdings, Inc., a
Delaware corporation) and Executive entered into that certain Employment
Agreement, dated as of December 2, 2008, and amended on October 23, 2012 and
December 8, 2014 (the “Employment Agreement”) (capitalized terms used and not
otherwise defined herein shall have the meanings given to such terms in the
Employment Agreement); and

WHEREAS, the parties hereto desire to amend the Employment Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1.

The definition of “Special Vesting Conditions” appearing in Section 3(g) of the
Employment Agreement is hereby amended and restated in its entirety as follows:

“Special Vesting Conditions” means the following: (x) for LTIP Awards that are
subject solely to time based vesting conditions (“Time Awards”), (I) 100% of
such Time Awards shall vest if Executive’s employment is terminated due to
death, and (II) a pro rata portion of the portion of each Time Award that would
vest on the next regular vesting date for such Time Award shall vest if
Executive’s employment is terminated by the Company for a reason other than
Cause, by Executive for Good Reason or due to his Disability (with such
pro-rated portion being equal to the portion of the period from the later of the
date of grant of such Time Award or the last regular vesting date for such Time
Award to such next regular vesting that occurs before the termination of the
Employment Period and (y) for LTIP Awards that are not subject solely to time
based vesting conditions (“Performance Awards”), the vesting provisions
described in clause (x), above, shall also be applied, but the portion of the
Performance Awards that would otherwise vest pursuant to clause (x) shall vest
only to the extent the applicable performance vesting conditions have been
achieved at the end of the applicable performance periods (so that no vesting
shall occur under this clause (y) until the end of the applicable performance
period).”

2.

Except as specifically set forth herein, the Employment Agreement and all of its
terms and conditions remain in full force and effect, and the Employment
Agreement is hereby ratified and confirmed in all respects, except that on or
after the date of this Amendment all

--------------------------------------------------------------------------------

references in the Employment Agreement to “this Agreement,” “hereto,” “hereof,”
“hereunder,” or words of like import shall mean the Employment Agreement as
amended by this Amendment.

3.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and such counterpart together shall constitute one
and the same instrument.

4.

This Amendment, including the validity, interpretation, construction and
performance of this Amendment, shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in such State, without regard to such State’s conflicts of law
principles.

5.

This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto. The
Employment Agreement, as amended by this Amendment, embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof.

[remainder of page intentionally left blank; signature page follows]

 

2

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

 

 

By: /s/ Joyce Manning Magrini

Name: Joyce Manning Magrini

Title: EVP – Human Resources

BURLINGTON COAT FACTORY HOLDINGS, LLC

By: Burlington Holdings, LLC, its Managing Member

By: /s/ Joyce Manning Magrini

Name: Joyce Manning Magrini

Title: EVP – Human Resources

BURLINGTON STORES, INC.

 

 

By: /s/ Joyce Manning Magrini

Name: Joyce Manning Magrini

Title: EVP – Human Resources

EXECUTIVE

 

 

/s/ Thomas A. Kingsbury

Thomas A. Kingsbury